[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                No. 07-12136                  NOVEMBER 7, 2007
                            Non-Argument Calendar              THOMAS K. KAHN
                                                                   CLERK
                          ________________________

                  D. C. Docket No. 05-00481-CV-OC-10-GRJ

JAMES BLISS,


                                                        Plaintiff-Appellant,

                                     versus

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                                                        Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (November 7, 2007)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:

     James Bliss appeals the judgment of the district court that affirmed the
denial of Bliss’s application for supplemental security income and disability

insurance benefits. Bliss argues that the ALJ erred when it assigned minimal

weight to the opinion of Bliss’s treating physician and failed to obtain the

testimony of a vocational expert. We affirm.

      We review a social security appeal to determine whether the decision of the

ALJ is supported by substantial evidence and whether the ALJ applied the correct

legal standards. See 42 U.S.C. § 405(g); Crawford v. Comm’r of Soc. Sec., 363

F.3d 1155, 1158 (11th Cir. 2004). Substantial evidence is “such relevant evidence

as the reasonable mind might accept as adequate to support a conclusion.” Walden

v. Schweiker, 672 F.2d 835, 838 (11th Cir. 1982). We review de novo the decision

of the district court regarding whether substantial evidence supports the findings of

the ALJ. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

      Bliss first argues that the ALJ erred when it discounted the testimony of

Bliss’s treating psychologist, C. Brooks Henderson, Ph.D. An ALJ may reject the

opinion of a treating physician, which ordinarily receives substantial weight, where

“good cause” is established. Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir.

2004). “This Court has concluded ‘good cause’ exists when the: (1) treating

physician’s opinion was not bolstered by the evidence; (2) evidence supported a

contrary finding; or (3) treating physician’s opinion was conclusory or inconsistent



                                           2
with the doctor’s own medical records.” Id. at 1240–41. If the ALJ disregards the

opinion of a treating physician, the ALJ must clearly articulate his reasons. Id. at

1241.

        The ALJ articulated several reasons for discounting the opinion of Dr.

Henderson, and the record supports the decision of the ALJ. The ALJ determined

that Dr. Henderson’s ultimate conclusion of mental impairment was inconsistent

with his own treatment notes that characterized Bliss as “pleasant, friendly,

cooperative, oriented, alert, bright, and introspective with no thought disorder.”

The record also established that Dr. Henderson observed Bliss on only two

occasions during the relevant period and the evaluation form containing Dr.

Henderson’s conclusions was completed five years later. Several other examining

doctors confirmed that Bliss’s Post Traumatic Stress Disorder did not severely

limit his ability to work, and the daily activities reported by Bliss contradicted Dr.

Henderson’s responses on the evaluation form. Because “good cause” existed to

reject the opinion of Dr. Henderson and the ALJ articulated specific reasons that

are supported by the record, the ALJ did not err when it assigned minimal weight

to Henderson’s opinion.

        Bliss next argues that the ALJ erred when it failed to obtain testimony from

a vocational expert. Vocational expert testimony is not necessary when the ALJ



                                           3
concludes a claimant can perform his past relevant work. See Lucas v. Sullivan,

918 F.2d 1567, 1573 n.2 (11th Cir. 1990). Testimony from a vocational expert

becomes relevant at the fifth step of the evaluation process, when determining

whether jobs exist in the national economy that the claimant can perform. See

Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir. 2002). Bliss does not

challenge the finding of the ALJ that Bliss possessed the residual functional

capacity to perform his past relevant work. Despite Bliss’s contention to the

contrary, testimony from a vocational expert was unnecessary.

      Because the decision of the ALJ is supported by substantial evidence, the

judgment of the district court is

      AFFIRMED.




                                          4